SHAHOOD, Judge.
Appellant Thomas Wheeler appeals his conviction and sentence for second degree murder without a firearm but with a deadly weapon, after being indicted for murder in the first degree. We reverse and remand for a new trial since it was error for the trial court not to instruct the jury on murder in the third degree, an offense which was one step removed from the charge of which the appellant was convicted. See Hunter v. State, 389 So.2d 661 (Fla. 4th DCA 1980); State v. Abreau, 363 So.2d 1063 (Fla.1978).
Reversed and remanded.
DELL and POLEN, JJ., concur.